Citation Nr: 1124999	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  94-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether a 10 percent rating assigned for the Veteran's bilateral hearing loss was properly reduced to a noncompensable evaluation effective April 1, 1999.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.
      
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Nashville, Tennessee.

The claim on appeal was previously denied by the Board in a May 2009 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2010, the Court vacated the May 2009 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  In December 2010 the Board, in turn, remanded the matter to the RO in order to accomplish the development ordered by the Court.  That development having been completed, the claim has been returned to the Board and is now ready for appellate disposition.

The issues of entitlement to service connection for diabetes and entitlement to an increased rating for tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

At the time of the reduction of the Veteran's 10 percent disability evaluation for 
bilateral hearing loss in January 1999, the competent evidence of record demonstrated clear improvement of that disability.



CONCLUSION OF LAW

The reduction of the rating for the Veteran's bilateral hearing loss was proper, and the requirements for restoration have not been met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (in effect as of and prior to June 10, 1999).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran in this case was initially awarded service connection for bilateral hearing loss in an August 1993 rating decision and a 10 percent rating was assigned.  
Subsequently, in January 1997 a VA audiological examination was performed in connection with an ongoing claim for tinnitus, and based on the results of this examination, the Veteran's rating for bilateral hearing loss was proposed to be reduced to a noncompensable level.  The proposal was delineated in an August 1998 rating decision.  

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the Veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  Id.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  Id.

In the present case, the Veteran was sent a notice letter dated in August 1998.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  In September 1998 and December 1998 the Veteran expressed his disagreement with the proposal and submitted additional medical evidence.  The reduction was nonetheless implemented in a January 1999 rating decision, effective April 1, 1999.  The Veteran appealed this January 1999 decision.  

Based on the foregoing, the Board concludes that the procedural requirements regarding proper notification of a proposed rating reduction, as outlined in 38 C.F.R. § 3.105(e), were satisfied here.  Therefore, the reduction ordered in the January 1999 rating decision is not deemed improper on the basis of deficient notice.  
Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.

In the present case, the Veteran's 10 percent rating, reduced to a noncompensable evaluation in the January 1999 determination on appeal, had been in effect for more than 5 years.  As such, the requirements under 38 C.F.R. § 3.344(a) and (b) apply in the instant case.  Additionally, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, 5 Vet. App. at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work.

In evaluating hearing impairment, the Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (2010).  

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id.  
	

Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
Numeric designation of hearing impairment based only on puretone threshold average.
Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

*This table is for use only as specified in §§ 4.85 and 4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2010).

Effective June 10, 1999, regulatory changes were made to the schedule for rating disabilities pertaining to diseases of the ear, including the criteria for evaluating hearing loss. The method described above using Tables VI and VII was not changed, and therefore, has no effect on the matter at bar. However, on June 10, 1999, new provisions were added to the schedular criteria allowing special consideration to cases of exceptional patterns of hearing impairment. See 38 C.F.R. § 4.86 (2010). The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 

Here, in considering the history of the Veteran's bilateral hearing loss, the Board notes that the 10 percent rating which the Veteran seeks to have restored was awarded based on the results of a July 1993 VA examination.  The July 1993 VA examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
35
35
45
70
46.25
LEFT
35
40
65
75
53.75

The speech recognition score for the right ear was 76 percent and the speech recognition score for the left ear was 72 percent.  The mechanical application of the above results compels a numeric designation of III in the right ear and V in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of III in the right ear and V in the left ear requires the assignment of a 10 percent evaluation under Diagnostic Code 6100.  §4.86 is of no application based on the results of this examination.

Two VA examinations provided the basis for the rating reduction. The first was in January 1997.  The January 1997 examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
20
25
40
60
36.25
LEFT
15
35
50
55
38.75

The speech recognition score for the right ear was 92 percent and the speech recognition score for the left ear was 90 percent.  The mechanical application of the above results compels a numeric designation of I in the right ear and II in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of I in the right ear and II in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  §4.86 is of no application based on the results of this examination.  The January 1997 examiner noted that the Veteran's "thresholds today are significantly improved from his last audio in January, 1993."

The next VA examination was in May 1998.  This examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
15
25
40
60
35
LEFT
25
45
65
70
51.25

The speech recognition score for the right ear was 88 percent and the speech recognition score for the left ear was 90 percent.  The mechanical application of the above results compels a numeric designation of II in the right ear and II in the left ear under Table VI.  Under Table VII (38 C.F.R. § 4.85), the designation of II in the right ear and II in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  §4.86 is of no application based on the results of this examination.  
There are several VA and private treatment records from this time that also contain audiological data.  An audiogram from December 1997 noted a "significant change" from the January 1997 VA examination for the worse; however, the record notes that the Veteran had punctured his tympanic membrane with a cotton swab at the time.  Indeed, a subsequent audiogram indicated the resolution of this temporary decline.  In an audiographical report from February 1998 the examiner stated, "[a] significant improvement was noted, in the LE, from audio on 12/10/97."  An accompanying VA treatment note stated, "[t]he patient had an audiogram a couple of weeks ago which revealed significant left sided conductive hearing loss associated with perforation as compared to his right ear," finding further that the perforation had since "completely healed."

In addition to this commentary, the graphical data contained in the December 1997 and February 1998 reports was interpreted by a VA examiner, as directed by the Board in an August 2007 remand.  The examination was conducted in December 2008 and the examiner stated, "[t]he main reason for the reduction and the difference between the examinations in 1993 (resulting in 10% sc) and 1997 and 1998 (resulting in 0% sc) is a change or improvement in the speech discrimination scores. Results in 1993 were 76% for the right ear and 72% for the left ear. In 1997 and 1998, results range from 88%-96% for the right ear and from 90%-96% for the left ear. While this [sic] may not be considered a significant change or improvement for clinical purposes, it does affect disability ratings. These improved scores have remained stable since 1998 and current results found today are 86% and 94% (still resulting in 0% disability in combination with puretone results). Under ordinary conditions of life, stability of these results would be expected."  

In addition, the evidence from this time also includes a private audiogram from December 1998.  It was this audiogram upon which the Board's May 2009 decision was vacated.  In the Board's decision it was noted that this particular audiogram had not been interpreted along with the others by the December 2008 VA examiner, but found that as the stability and consistency of the Veteran's hearing impairment from this time had been sufficiently demonstrated by other medical evidence, substantial compliance with the August 2007 remand directives had been achieved.  The Court disagreed and ordered the interpretation of this audiogram, citing Kelly v. Brown, 7 Vet. App. 471 (1995), for the proposition that neither the Board nor the RO may interpret graphical representations of audiometric data, as well as Stegall v. West, 11 Vet. App. 268 (1998), due to the fact that the interpretation of this audiogram was ordered by the Board in August 2007.  Here, while the Board acknowledges that the interpretation of graphical audiograms by a VA examiner, while helpful, is not a requirement for deciding the claim, the Court itself appears to have also misplaced the holding of Kelly, despite its own caselaw to the contrary.  See Hall v. Nicholson, 21 Vet. App. 80, 2006 WL 1725935 (Vet. App.) (nonprecedential) (holding, "contrary to the Board's reading of Kelly, the Court there did not state that 'the Board could not interpret graphical representations of audiometric data'").

Nevertheless, the December 1998 audiogram has been interpreted by a January 2011 VA examiner.  The examiner determined, 
When comparing these results to the establishment of service connected disability on April 1, 1999, it would seem evident that the Veteran's hearing in December of 1998 was better than those hearing levels used to establish his 10% service connected disability on April 1, 1999.  To be specific, the air conduction thresholds that were obtained on December 7, 1998 are consistent with a 0% service connected disability for hearing loss. 
The January 2011 examiner further provided a numerical interpretation of the December 1998 graphical data.  The following puretone thresholds, in decibels, were reported:



HERTZ




1000
2000
3000
4000
AVG.
RIGHT
35
30
50
65
45
LEFT
40
40
75
75
*57.5
*the January 2011 examiner appears to have reversed the first two digits of this value as the report indicates "75.5," while the mathematical average of these numbers is as above

A speech recognition score was not obtained by the December 1998 provider.  While a speech recognition score is typically required, because the Court has predicated the Joint Motion entirely on this audiogram, its data will nevertheless be used as evidence.  See 38 C.F.R. § 4.85(a) and (c).  The mechanical application of the above results compels a numeric designation of II in the right ear and IV in the left ear under Table VIA.  Under Table VII (38 C.F.R. § 4.85), the designation of II in the right ear and IV in the left ear requires the assignment of a noncompensable evaluation under Diagnostic Code 6100.  §4.86 is of no application based on these results.  In short, this audiogram also supports the rating reduction at issue.  

The Board further notes the Veteran's recent April 2011 arguments that all the "hearing tests be deemed unacceptable in this case" due to the fact that his tinnitus creates difficulties on examination.  The Board, however, finds no reason to find the medical evidence in this case inadequate.  In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).   In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  No medical provider in this case has found that the Veteran's tinnitus renders the audiometric findings inadequate in any way.  The proper testing measurements, consisting of the Maryland CNC speech discrimination test and a puretone audiometry test, were conducted in accordance with 38 C.F.R. § 4.85(a), except for the December 1998 test as discussed above.  The Board finds no reason to doubt the probative value of any of the medical evidence obtained in this case. 

Based on all of this evidence, the Board finds that the RO's January 1999 rating action reducing the Veteran's disability evaluation for bilateral hearing loss from 10 percent to a noncompensable evaluation met the lessened regulatory standards of 38 C.F.R. § 3.344 and was proper.  The evidence shows that an improvement occurred under both versions of the code.  Indeed, the Board's review of the current medical evidence, including VA examination reports of February 2005 and December 2008, confirm that the Veteran's hearing has not worsened from the noncompensable level.  The Veteran's claim is denied.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  At the outset, the Board notes that in this case, the appeal does not arise from adjudication of a claim made by the appellant.  Rather it arises from a rating reduction by the RO.  Therefore, it arises from action initiated by the RO, not the appellant.  A rating reduction requires compliance with particular notification procedures under the law which, similar to the VCAA, require that specific notice be given to the Veteran before the adjudication takes place.  See 38 C.F.R. § 3.105(e), (i) (2010).  Moreover, these procedures require that the Veteran be given an opportunity to respond to the proposed action not only to submit evidence relevant to the issue of the reduction but also to request a 'predetermination'hearing.  The RO complied with these notification procedures, and the Board finds that this compliance essentially meets the notification requirements of VCAA.  

Additionally,  a letter from the RO dated in November 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the appellant with information concerning the evaluation and effective date that could be assigned should his claim be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The November 2007 letter was not provided before the adjudication of his claim.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained.  He was afforded the opportunity for a personal hearing, and has been given a number of VA examinations.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

As the reduction in the evaluation of the Veteran's bilateral hearing loss, effective April 1, 1999, was warranted, the appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


